









WEB SITE COMPANY FORMATION


DEVELOPMENT AND SERVICES AGREEMENT


THIS AGREEMENT (the “Agreement”) is entered into as of December 2005 by and
between Ocean-7 Development, Inc., a New York corporation “OCEAN”) and DAG
Media, Inc., a New York corporation (“DAGM”). Capitalized terms used in this
Agreement and not defined herein shall have the meanings ascribed to such terms
in this Agreement..


RECITALS


WHEREAS, DAGM is a publicly traded corporation engaged in the business of
publishing and distributing yellow pages classified business telephone
directories; and


WHEREAS, OCEAN is a privately held publishing/technology corporation engaged in
the business of providing full-service programming and specializes in web and
database solutions; and


WHEREAS, MARK ALHADEFF (“MARK”) is an OCEAN shareholder and an executive and key
professional at OCEAN; and


WHEREAS, SHERRY DAVIS (“SHERRY”) is a majority shareholder at OCEAN; and


WHEREAS, DAGM desires to launch a new subsidiary (“NEWCO”) to focus on an online
referral service; and


WHEREAS, DAGM desires to cooperate and partner with OCEAN for purpose of forming
NEWCO, developing its business and launching it business;


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, DAGM and OCEAN intending to be
legally bound, hereby agree as follows.

1

--------------------------------------------------------------------------------


1.     FORMATION OF NEWCO


On or before December 5, 2005 DAGM will establish NEWCO under the Delaware
Corporation Law by filing a certificate of incorporation with the Secretary of
State of Delaware. Immediately after incorporation, DAGM shall hold an
organization meeting to adopt bylaws, elect directors, elect officers and to
transact any other business necessary or appropriate under this Agreement. After
incorporation, NEWCO’s Board of Directors shall issue shares of capital stock to
DAGM and OCEAN in the percentages described in Paragraph 3.3, in exchange for
the consideration described in this Agreement; provided that these shares shall
be deemed fully paid and non assessable upon issuance. The parties hereto agree
that the form on NEWCO’s certificate of incorporation and bylaws shall be
determined by DAGM, but in any event, for as long as this Agreement is in effect
and NEWCO is in existence, NEWCO shall be governed by the following provisions:
(a) NEWCO’s Board of Directors will be comprised of at least 2 individuals; and
(b) DAGM, as incorporator or shareholder, agrees to elect MARK as one of the
directors of NEWCO for as long as NEWCO is in existence and OCEAN is providing
Services (as defined below) to NEWCO.


2.     SCOPE OF SERVICES 


OCEAN will provide NEWCO with professional services as outlined below:


2.1     Until production release of the web site,, OCEAN shall provide
professional services including: (i) development; (ii) programming; (iii)
specifications; (iv) design implementations; (v) testing; and (vi) hosting (as
described in Statement of Work) resulting in the production availability of
NEWCO's referral web service (description of which is set forth in Statement of
Work) and allowing the commercial functionality for end-users to interact with
the service and support potential high capacity nationwide use, including large
numbers of transactions and large scale revenues. Support for this high capacity
usage will require a hardware environment to be specified by Ocean. The referral
service experience by end users will conform to a reasonable industry standard
of other offerings on the Internet. The services shall be deemed to have
satisfied the above requirements and be complete, delivered and accepted by
NEWCO upon the full functionality of the web site according to the
specifications set forth in Statement of Work and the web site being
commercially used and there have been 200 successfully processed consumer
requests. Acceptance as provided under this Paragraph may not be revoked in
whole or in part without the written consent of OCEAN.
 
2.2     OCEAN will provide comprehensive support and maintenance services and
hosting for the web site (as described in Statement of Work) for 2 consecutive
months after completion of Services and acceptance by NEWCO of the web site
developed under Statement of Work. Except as provided in Paragraph 8.4, OCEAN
will provide such support services as part of the Services and at no additional
charge to NEWCO.


2

--------------------------------------------------------------------------------


2.3     At the expiration of the initial 2 month support period, NEWCO will pay
for its own support and maintenance expenses while MARK will supervise, advise
and consult NEWCO at no cost for as long as OCEAN has outstanding options that
have not been vested pursuant to section 3.2 below. If services of independent
contractors are needed at the expiration of the 2 month period, MARK will use
best efforts to help NEWCO acquire technical services and support at lowest cost
possible. In the event NEWCO wishes that OCEAN will provide the technical
support and maintenance at the expiration of the 2 month period, NEWCO will pay
OCEAN $1350 per month. The services provided under this fee will not include
implementation of new features, enhancements of features, or hosting. If NEWCO
wishes that OCEAN 7 provide hosting after the expiration of the 2 month period,
the compensation will be $700 per month (with the non-refundable fee of $8400
for the full 12-months payable in 12 equal installments of $700 a month due upon
invoice at the beginning of each month). This hosting fee is based upon less
than 10,000 consumer requests per day. In the event that the number of consumer
requests exceeds 10,000 per day, more robust hosting may be needed and the
pricing for this hosting will be negotiated separately. All monthly fees quoted
in this paragraph are valid for a 12-month period beginning at the expiration of
the 2 month period.


2.4     Unless otherwise agreed in writing by DAGM, OCEAN shall not utilize any
contractors to perform Services. In the event OCEAN utilizes independent
contractors approved by DAGM to perform certain portions of the Services, OCEAN
shall be responsible for the quality of the Services performed by the
independent contractors and for the payment to the independent contractors.
 
2.5     The parties agree that, except as provided below, the Services shall be
supervised and directed by MARK. MARK will be the contact person, unless Mark is
prevented, by illness, accident, disability, death, or act of god, from doing
so, in which case OCEAN will appoint another contact person with comparable
skills.




3.     COMPENSATION AND PAYMENT


DAGM shall pay OCEAN the following complete and inclusive compensation for
Services performed by OCEAN under this Agreement as follows:


3.1     DAGM shall issue OCEAN 60,000 restricted shares of its common stock
(“DAGM COMMON STOCK”) pursuant to RULE 144 promulgated under the Securities Act
of 1933, as amended (the “ACT”) and according to the following schedule: (i)
20,000 shares upon signing of this Agreement and kick off of the project; (ii)
20,000 shares 10 days following delivery of an internal 80% functional beta site
of the referral service; and (iii) 20,000 shares 30 days following production
release of the web site.


3

--------------------------------------------------------------------------------


3.2      On or about the signing of this Agreement, DAGM shall grant to OCEAN an
option to purchase 75,000 shares of DAGM COMMON STOCK under DAGM’s stock option
plan at an exercise price equal to the fair market value at date of grant
according to the following vesting schedule: (i) 25,000 options will be vested
on the first anniversary of this Agreement, if NEWCO is still a solvent entity;
(ii) 25,000 options will be vested on the second anniversary of this Agreement,
if NEWCO is still a solvent entity; and (iii) 25,000 options will be vested at
the third anniversary of this Agreement, if NEWCO is still a solvent entity.
Notwithstanding to the contrary, the vesting will not continue according to the
schedule above if DAGM lost its majority ownership in NEWCO, unless such change
in DAGM majority share position was due to a sale of DAGM shares in NEWCO in
which OCEAN did not have equal right to participate in.


3.3     OCEAN will receive 20% stock ownership in NEWCO and DAGM shall receive
80% stock ownership in NEWCO. The final legal structure of NEWCO, its
Certificate of Incorporation and bylaws will be determined by DAGM subject to
Section 1 hereof.


3.4      The compensation provided under Paragraphs 3.1-3.3 above is for
services provided under this Agreement excluding: (i) services provided pursuant
to Paragraph 2.3 above for any services performed at the expiration of the
initial 2 months support period; and (ii) services performed pursuant to the
exceptions under Paragraph 8.4 below.


3.5      OCEAN and DAGM agree that when NEWCO reaches $10M in annual gross
revenue, the parties will use their best efforts to take NEWCO to IPO or
otherwise spin it off of DAGM.


3.6      If OCEAN desires to sell or transfer its ownership in the NEWCO, in
whole or in part, OCEAN shall first notify DAGM in writing of the proposed sale
or transfer (including the price and proposed transferee). DAGM shall have a
right of first refusal for 90 days to purchase OCEAN’s shares at the proposed
sale price. If DAGM doesn’t exercise its right of first refusal within the
period provided, OCEAN will have additional 90 days to conclude the transfer of
shares to the proposed transferee at the proposed terms, provided DAGM approves
the proposed transferee in writing. DAGM will not unreasonably hold such
approval.


3.7      Upon execution of this Agreement and approval by DAGM Board of
Director, MARK will be nominated to the DAGM Board of Directors. MARK and Assaf
Ran, the CEO of DAGM will be nominated to NEWCO Board of Directors for as long
as OCEAN desires and maintains an ownership interest in NEWCO. DAGM agrees to
vote its shares in NEWCO such that MARK will be elected to the NEWCO Board of
Directors. MARK’s nomination to the DAGM Board of Directors is subject to DAGM
Bylaws.


4

--------------------------------------------------------------------------------


3.8     To the extent that DAGM has paid OCEAN for a third party provider's
invoices, OCEAN shall bear the responsibility to make payment to the third party
provider and OCEAN shall indemnify and hold harmless DAGM from OCEAN’s failure
to do so.


3.9     OCEAN shall be responsible for all costs and expenses incurred by OCEAN
and its approved contractors in performing the Services.


4.     NON-COMPETITION
 
4.1     OCEAN, MARK and SHERRY agree that for so long as OCEAN is providing
Services to NEWCO hereunder or owns any shares in NEWCO, and for a period of
three (3) years thereafter it shall not independently, through an affiliate or
with a third party, directly or indirectly, perform services on its own or for
another company that are substantially similar to the Services performed for
NEWCO hereunder to enable itself or such other company to provide an on-line
referral service or that is competing with any current (as of the date of this
Agreement) DAGM product.


4.2     OCEAN acknowledges and agrees that the restrictions set forth in
Paragraph 4.1 are reasonable in scope and duration and are necessary to protect
NEWCO, and to enable NEWCO to receive the anticipated benefits of this Agreement
and the arrangements contemplated herein. The parties hereto agree that, if any
of the length of time, restriction, the scope or another parameter of the
restrictions set forth in Paragraph 4.1 is deemed to be unlawfully restrictive
by a court of competent jurisdiction, such provision shall be deemed to be
amended and shall be construed by such court to have the broadest type, scope
and duration permissible under applicable law, and if no validating construction
is possible, shall be severable from the rest of this Agreement, and the
validity, legality or enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby.


5.     INDEMNIFICATION/LIMITATION OF LIABILITY


5.1     Subject to the exception in Paragraph 8.5, Each party shall indemnify,
defend and hold the other, its agents, officers, and employees harmless from and
against any and all claims, damages, liabilities and losses, including
reasonable attorney and litigation fees arising out of any alleged or actual
breach of this Agreement or the inaccuracy of any warranty or representation
made by it or any act or omission by it in the performance of this Agreement.


5.2     As a condition to the obligations under Paragraphs 5.1, the party
seeking indemnification under this Agreement shall give the indemnifying party
prompt written notice of any claim for which it is seeking indemnification and
shall cooperate with the indemnifying party in the defense of any such claim or
action.


5

--------------------------------------------------------------------------------


5.3     Except with respect to the indemnity obligation , neither party shall be
liable for any indirect, incidental, punitive or other consequential damages
(including, without limitation, lost profits) arising out of or in relation to
this Agreement.




6.     CONFIDENTIALITY


6.1     OCEAN acknowledges that DAGM is a publicly traded corporation and
therefore has to comply with certain disclosures as required by law. OCEAN
further acknowledges and agrees that DAGM only will make any public announcement
or disclosure pertaining to the nature or scope of this venture. In no event
shall OCEAN make any public disclosure or announcement concerning this venture
without prior written approval by DAGM.


6.2     In the course of performing this Agreement, OCEAN and DAGM may disclose
to each other and each other’s respective employees, directors, officers, agents
and other representatives, including financial advisors, accountants and
attorneys, and any affiliates of the foregoing (each a “Recipient”),
confidential or proprietary information, including, but not limited to, the
business affairs, property, methods of operation, databases, information
contained in such databases and other records related thereto of a DAGM customer
or potential customer, information concerning the terms of this Agreement,
software code (both source and object code), documentation, software
specifications, other technical, marketing, promotional, financial or other
business information and information of a competitively sensitive or proprietary
nature as may be necessary to further the purposes of this Agreement
(“Confidential Information”). All Confidential Information shall remain the sole
property of the disclosing party, and the Recipient shall have no interest in or
rights with respect thereto, except as expressly set forth in this Agreement.
OCEAN and DAGM each agree, for itself and for its respective Recipients, to
maintain all such Confidential Information, which in no event will be less than
safeguards a reasonably prudent business would exercise in similar
circumstances, and further agree to take all reasonable precautions to prevent
any unauthorized disclosure of such information. The foregoing restriction on
disclosure shall not apply with respect to any information which (a) the
Recipient may be required to disclose by any subpoena, court order, decree, law
or regulation applicable to such Recipient; provided, that such Recipient shall
notify the disclosing party in a timely fashion and shall seek the maximum
available confidentiality for the disclosed Confidential Information, (b) is or
becomes generally known or publicly available through no act or failure to act
on the part of the Recipient, (c) the Recipient reasonably deems such disclosure
necessary in connection with litigation involving a deliverable or this
Agreement; provided, that such party shall notify the disclosing party in a
timely fashion and shall seek the maximum available confidentiality for the
disclosed Confidential Information, (d) is furnished to others by the disclosing
party without restriction on disclosure, (e) is known by the Recipient at the
time of receiving such information from the disclosing party as evidenced by
such Recipient’s records, or (f) is hereafter furnished to the Recipient by a
third party, as a matter of right and without restriction on disclosure. The
Recipient of Confidential Information agrees to notify the disclosing party
concerning any disclosure permitted under this Section prior to making such
disclosure so that the disclosing party may take appropriate action to protect
the confidentiality of such information.


6

--------------------------------------------------------------------------------


6.3     OCEAN acknowledges that any information exchanged under this Agreement
or information that is known to the parties to this Agreement may be privileged
and thus may not be used trading DAGM’s or NEWCO’s stock or options, or
otherwise used to the benefit of any party.


7.     OWNERSHIP


7.1     As between NEWCO and OCEAN, NEWCO shall own all right, title, and
interest in and to all deliverables developed by OCEAN as part of the Services
or supplied by DAGM to OCEAN hereunder, including, but not limited to, all
trademarks, domain names, patents, artwork, ideas, concepts, and other property
incorporated therein, all preliminary or other copies thereof, all versions of
all computer generated graphics, HTML and other web text documents, software
programs, database content, prints, paintings, sketches, etchings, drawings,
mechanicals or any other work, material or property produced, developed, or
fabricated for delivery under this Agreement (collectively referred to as the
“Materials”) and to all end user information collected by and stored in the
applicable Web Site, including, without limitation, all reports generated by
OCEAN hereunder containing such end user information (the "User Content").
Without derogating from the above, if DAGM defaults in its obligation to deliver
the payment (DAGM stock) in accordance to Section 3.1 above, OCEAN can suspend
Services without liability.


7.2     OCEAN hereby irrevocably assigns to NEWCO all its right, title, and
interest in and to the Materials created by OCEAN, its employees and agents as
part of the Services. OCEAN agrees to execute any documents necessary to perfect
the transfer of such title. NEWCO’s rights in the Materials shall include the
worldwide rights and copyrights thereto and all the related rights regardless of
whether they may be “works made for hire” under the United States Copyright
Revision Act of 1976, as amended. The Materials shall be considered specially
ordered for NEWCO as a “work for hire”, or, if for any reason held not to be a
work made for hire, OCEAN’s execution of this Agreement shall act as an
assignment of copyright.


7.3     OCEAN shall be responsible for obtaining an assignment from its third
party providers engaged by OCEAN to perform Services under this Agreement to
ensure NEWCO’s ownership of third party Materials in accordance with the
definition in paragraph 8.1 herein. OCEAN shall secure the appropriate releases
or assignments for all third party Materials OCEAN contained in the Materials,
at no additional charge to DAGM.
 
7.4     DAGM and NEWCO understand and agree that, in the course of developing
the Materials, OCEAN may use software that is distributed as free software, open
source software (e.g. Linux, GPL, etc.), or software that requires as a
condition of use that OCEAN make the source code of any derivative works
available for redistribution at no charge (“Publicly Available Software”). DAGM
and NEWCO agree that use of such Publicly Available Software shall not violate
any terms of this Agreement.
 
7

--------------------------------------------------------------------------------


8.     WARRANTIES AND REPRESENTATIONS


8.1     DAGM and OCEAN each warrant and represent to each other that each has
the authority to enter into this Agreement and to perform all obligations
hereunder and that the person whose signature appears below is duly authorized
to enter into this Agreement on behalf of the party for whom such person is
signing.


8.2     EXCEPT AND TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION 8,
THERE ARE NO OTHER WARRANTIES OF ANY KIND, WHETHER EXPRESSED OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE TITLE, ACCURACY, INTEGRATION OR COMPATIBILITY.
 
8.3     OCEAN warrants to NEWCO that the Services and Materials described in
Statement of Work shall conform to the descriptions set forth therein. OCEAN
further represents that it will perform the Services in a prompt, professional,
and diligent manner, and will use commercially reasonable efforts to complete
the Services in accordance with the schedule mutually agreed between the
parties..


8.4     OCEAN represents and warrants to NEWCO that for a period of one (1) year
after delivery of any software created by OCEAN for NEWCO as Materials under
this Agreement such software shall conform in all material respects to the
specifications agreed upon by the parties for such software. In the event the
software fails to perform as warranted, NEWCO shall notify OCEAN of the error in
writing, provide a description of the error, and provide OCEAN with access
(physical and remote) to the software and the servers on which it resides.
Subject to the exceptions in Paragraph 8.5 OCEAN shall, at its own cost and
expense, correct all errors to NEWCO’S reasonable satisfaction. An error shall
be deemed corrected upon the earlier to occur of (a) mutual agreement of the
parties or (b) change to the software which brings it into conformance with the
specifications. If, during the course of evaluating the error, OCEAN determines
that the error is due to any act or failure to act of NEWCO, beyond the intended
use of the Website, or any cause listed in Paragraph 8.5, OCEAN will use
reasonable efforts to correct the error; provided that DAGM shall pay OCEAN for
such services at the rate specified in Paragraph 2.3.


8

--------------------------------------------------------------------------------


8.5     OCEAN shall have no obligation under Paragraphs 5.1 or 8.4 to the extent
any claim for repair, breach of warranty, or infringement is due to (a) any use
of the Materials in an environment or in conjunction with any product, hardware,
software or service which does not meet the minimum requirements established by
OCEAN in its written specification documentation; (b) any combination of the
Materials with hardware or software provided by any person other than OCEAN
where such infringement or breach would not have occurred but for such
combination; (c) any software modification to the Materials (but not content
changes) by NEWCO or by a third party; or (d) any claim that the Materials as
used by NEWCO infringe a business method or process patent of any third party


8.6  OCEAN warrants to NEWCO that, to the best of its knowledge, neither the
deliverables nor the component applications, processes, and designs employed
herein infringe upon or misappropriate or otherwise violate any patent,
copyright, trade secret, or any other third-party proprietary right.
Notwithstanding the preceding, OCEAN makes no warranty of any kind with respect
to the business process or method to be employed by NEWCO or DAGM in connection
with the NEWCO’s referral web service or its use of the web site developed by
OCEAN under this Agreement.


8.7     In the event OCEAN breaches the warranty in Paragraph 8.6 and NEWCO is
enjoined from using any Materials created by OCEAN for NEWCO hereunder, or any
portion thereof, by a court of competent jurisdiction due to OCEAN’s alleged
infringement, OCEAN must at its own expense, use reasonable efforts to: (a)
procure for NEWCO the right to continue using the Materials subject to the
claim; or (b) replace or modify the Materials subject to the claim with a
functional, non-infringing equivalent. If OCEAN is unable to either procure for
NEWCO the right to continue to use the subject Materials or replace or modify
them in 30 days thereof, NEWCO may take any and all reasonable steps necessary
to obtain a license or other right to use the software or any portion thereof
and NEWCO may recover from OCEAN the reasonable actual out-of-pocket license fee
paid by NEWCO to obtain such a license. 


8.8     OCEAN represents and warrants to NEWCO that it will not, by virtue of
entering into and performing this Agreement and the transactions contemplated
hereunder, be in violation (with or without the passage of time or giving of
notice or both) of any term of its charter or bylaws or any term or provision of
any material mortgage, indenture, contract, agreement, instrument, law,
regulation, rule, judgment, order or decree to which it is a party or by which
it or its assets are bound and that there is no outstanding contract, commitment
or agreement to which OCEAN is a party or legal impediment of any kind known to
OCEAN which conflicts with this Agreement or might limit, restrict or impair the
rights granted to NEWCO hereunder.


9

--------------------------------------------------------------------------------


8.9     OCEAN represents and warrants to NEWCO and DAGM that OCEAN is
responsible for the payment of compensation to its personnel, including all
personnel assigned to the performance of OCEAN’s undertakings herein, federal
and state income tax withholding, social security taxes and unemployment
insurance applicable to such personnel as employees of OCEAN. OCEAN further
represents and warrants to NEWCO and DAGM that OCEAN is responsible for all
employee benefits, if any, to which such personnel may be entitled. OCEAN agrees
to defend, indemnify and hold harmless DAGM, its officers, directors, employees,
agents, representatives and the administrators of DAGM’ benefit plans, from and
against any claims, liabilities or expenses relating to such compensation, tax
or benefit matters.


8.10     OCEAN represents and warrants to NEWCO that notwithstanding any other
workers’ compensation or insurance policies maintained by DAGM, OCEAN is
responsible for the procurement and maintenance of workers’ compensation
coverage sufficient to meet the statutory requirements for OCEAN’s personnel who
are engaged in the performance of OCEAN’s undertakings herein.
 
9.     DELIVERY SCHEDULE


9.1     OCEAN acknowledges that time is of the essence with regard to delivery
of the Materials. OCEAN agrees to undertake reasonable commercial efforts to
deliver the Materials according the following timeline:


9.2     A beta delivery of the software described in the Statement of Work with
80% of the functionality described in the specifications complete - delivery no
later than 4 months following the date of this Agreement. 


9.3     A production delivery of the software described in the Statement of Work
including full commercial functionality for end-users to interact with the
service as described in the specifications - delivery no later than 6 months
following the date of this Agreement.


9.4     In the event OCEAN is delayed in the delivery of any Materials or
Services under this Agreement as the result of any act or failure to act by DAGM
or NEWCO, the time for Ocean’s performance shall be extended accordingly.




10.     MARKETING AND CUSTOMER SERVICE


10.1     Upon production release of the web site, DAGM will loan NEWCO $500,000
to be used for marketing, to be spent in NEWCO’s sole discretion (“Marketing
Expenses”). DAGM will have the right to draw back its out of pocket Marketing
Expenses prior to any shareholders dividend distribution.


10.2     Following launch of the fully commercial and functional NEWCO’s web
site, DAGM will at its sole cost and expense provide sales solicitation support
and customer service support to NEWCO including assisting in the referral
service itself until the system is fully automated, or NEWCO is profitable
according to GAAP standards, whichever is earlier.


10

--------------------------------------------------------------------------------


11.     INSURANCE


In addition to maintaining the statutory Employers Liability and Workers’
Compensation Insurance, OCEAN shall carry commercial general liability insurance
in the minimum amount of One Million Dollars ($1,000,000) during the term of
this Agreement and shall forward an insurance certificate to NEWCO evidencing
said insurance coverage prior to performing the Services for NEWCO. OCEAN shall
cause its insurance carrier to provide NEWCO with at least thirty (30) days
prior notice of cancellation of such insurance. The amount of insurance coverage
shall not limit in any way OCEAN’s obligations to indemnify DAGM pursuant to
Section 5.


12.     MISCELLANEOUS


12.1     Material Change.     OCEAN will notify DAGM promptly of any material
change in its corporate structure, financial capabilities or any other change
that might compromise its ability to perform its obligations hereunder.


12.2     Assignment.     This Agreement and the rights and duties hereunder
shall not be assignable by OCEAN or DAGM except upon written consent of the
other; provided, however, that either party may assign this Agreement and its
rights and duties hereunder without the consent of the other to any affiliate or
to any purchaser of all or substantially all of its assets. For purposes of this
Paragraph, an “affiliate” of is any company that controls, is controlled by, or
is under common control with DAGM or OCEAN, as applicable. “Control” is the
ability to direct the affairs of a company through the ownership of stock,
contract or other means.


12.3     Notice.     Whenever a party hereto desires or is required to give any
notice, demand or request with respect to this Agreement, such communication
shall be effective only if it is in writing and delivered by personal service,
facsimile transmission (with satisfactory evidence of receipt), courier service
(with satisfactory evidence of delivery) or mailed, certified mail, postage
prepaid, addressed as follows:


If to DAGM, to:   DAG Media Inc.
125-10 Queens Blvd., Suite 14
Kew Gardens, New York11415
Telephone: (718) 520-1000
Fax: (718) 793-2522


11

--------------------------------------------------------------------------------


 
If to OCEAN, to:

OCEAN-7 Development Inc.
520 East 11th Street
New York, NY 10009


Telephone: (212) 533-8460
Fax: (212) 5337883




Such communications shall be effective when they are received by the addressee
thereof, but if sent by certified mail in the manner set forth above, they shall
be effective two (2) business days after being deposited in the mail or if sent
by courier or facsimile transmission they shall be effective on the day after
delivery. A party may change its address for such communications by giving
notice thereof to the other party in conformity with this Paragraph 14.3.


12.4     Entire Agreement. This Agreement and all of its Exhibits constitute the
entire agreement among DAGM and OCEAN with respect to the subject matter of this
Agreement, and supersede all prior agreements and understandings with respect to
the matters covered by this Agreement.


12.5     Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without giving effect to the provisions thereof relating to
conflicts of laws, and OCEAN hereby submits to the exclusive jurisdiction of any
state or federal court in New York, New York for the adjudication of matters
related to this Agreement.


12.6     Remedies. The rights and remedies of OCEAN and DAGM set forth herein
with respect to failure of the other to comply with the terms of this Agreement
(including, without limitation, rights of full termination of this Agreement)
are not exclusive, the exercise thereof shall not constitute an election of
remedies and the aggrieved party shall in all events be entitled to seek
whatever additional remedies may be available in law or in equity.


12.7     Headings. The headings of this Agreement are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.


12.8     No Waiver; Modifications. No provision of this Agreement may be waived,
amended or otherwise modified, except by a written agreement signed by each
party hereto. The waiver by a party of the breach of any provision hereof shall
not be construed as a waiver of subsequent breaches or as a continuing waiver of
such breach.


12

--------------------------------------------------------------------------------


12.9     Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity and enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or entity
or any circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid and unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons, entities or circumstances shall not be affected by
such invalidity or enforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction, unless invalidity of a certain provision
affects the entire basis of the bargain for a party.


12.10     Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their successors and permitted assigns.


12.11     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.


12.12     Incorporation of Exhibits. All Exhibits attached hereto are
incorporated into and made a part of this Agreement.


12.13     Notice of Actions. Each party hereto shall promptly notify the other
parties in writing of any claims, demands or actions having any bearing on this
Agreement.


12.14     Compliance with Laws. Each party agrees to perform its obligations
hereunder in accordance with all applicable laws, rules and regulations now or
hereafter in effect.


12.15     Publicity. OCEAN shall not use the name of DAGM or the applicable Web
Site in any publicity releases, advertising or other promotional activities
without the prior written consent of DAGM.


12.16     Authority. Each party represents that it has full power and authority
to enter into and perform this Agreement, and the person signing this Agreement
on behalf of it has been properly authorized and empowered to enter into this
Agreement. Each party further acknowledges that it has read this Agreement,
understands it and agrees to be bound by it.


12.17     Force Majeure. For the period and to the extent that a party hereto is
disabled from fulfilling in whole or in part its obligations hereunder where
such disability arises by reason of an act of God, war conditions, revolt,
revolution, sabotage, government, state or municipal regulations or actions,
embargo, fire, strike, or other labor trouble, or any cause beyond a party’s
control, such party shall provide prompt notice thereof to the other party and
be released from its obligations hereunder until the cessation of such
disability.
 
13

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth above by their duly authorized
representatives.
 
 
 DAG MEDIA, INC.
 
   OCEAN-7 DEVELOPMENT, INC.  By: /s/ Assaf Ran    By: /s/ Mark Alhadeff  Name:
Assaf Ran    Name: Mark Alhadeff  Title: CEO    Title: President      
 MARK ALHADEFF
 
   SHERRY DAVIS  /s/ Mark Alhadeff   /s/ Sherry Davis
 
 
   
 In Witness Thereof:
 
 
     By: /s/ Mark Hauser      Name: Mark Hauser      Date: 12-05-2005    


 
14

--------------------------------------------------------------------------------


 